
	
		II
		111th CONGRESS
		1st Session
		S. 347
		IN THE SENATE OF THE UNITED STATES
		
			January 29, 2009
			Mr. Ensign (for himself
			 and Mr. Rockefeller) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to allow the
		  Secretary of Veterans Affairs to distinguish between the severity of a
		  qualifying loss of a dominant hand and a qualifying loss of a non-dominant hand
		  for purposes of traumatic injury protection under Servicemembers' Group Life
		  Insurance, and for other purposes.
	
	
		1.Consideration of loss of
			 dominant hand in prescription of schedule of severity of traumatic injury under
			 Servicemembers' Group Life Insurance
			(a)In
			 generalSection 1980A(d) of
			 title 38, United States Code, is amended—
				(1)by striking Payments under
			 and inserting (1) Payments under; and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)As the Secretary considers
				appropriate, the schedule required by paragraph (1) may distinguish in
				specifying payments for qualifying losses between the severity of a qualifying
				loss of a dominant hand and a qualifying loss of a non-dominant
				hand.
						.
				(b)Payments for
			 qualifying losses incurred before date of enactment
				(1)In
			 generalThe Secretary of Veterans Affairs shall prescribe in
			 regulations mechanisms for payments under section 1980A of title 38, United
			 States Code, for qualifying losses incurred before the date of the enactment of
			 this Act by reason of the requirements of paragraph (2) of subsection (d) of
			 such section (as amended by subsection (a)(2) of this section).
				(2)Qualifying loss
			 definedIn this subsection, the term qualifying loss
			 means—
					(A)a loss specified
			 in the second sentence of subsection (b)(1) of section 1980A of title 38,
			 United States Code; and
					(B)any other loss
			 specified by the Secretary of Veterans Affairs pursuant to the first sentence
			 of that subsection.
					
